Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/945,748 filed on 07/31/2020. 

Status of Claims
Claims 1-19 are cancelled. Claims 20-40 are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Terminal Disclaimer 
The terminal disclaimer filed on 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent US 10,735,376 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 01/14/2022 by applicant’s representative Mr. Mani Adeli (Reg. No. 39,585).
The application has been amended as follows:
32.	(Currently Amended) A firewall rule processing apparatus for a host that executes a plurality of guest virtual machines (GVMs), the apparatus comprising:
a firewall service virtual machine (SVM) executing on the host for processing firewall rules;
a firewall process executing on the host for sending sets of attributes of GVM packets to the firewall SVM to process the firewall rules and for storing connection state data regarding the actions that the firewall SVM returns for each sent set of packet attributes; and
an SVM interface (SVMI) through which the SVM and firewall process firewall process 

firewall process 

34.	(Currently Amended) The firewall rule processing apparatus of claim 33 further comprising a configuration storage in which the firewall process firewall process 

Allowable Subject Matter
Claims 20 -40 are allowed.
Following prior arts are relevant: 
US 2013/0125230 A1 (Koponen; Teemu et al.) – Firewall in logical network: FIG. 11 conceptually illustrates the migration of a virtual machine, and the firewall states associated with the virtual machine, from one host node to another host node.
US 2012/0210417 A1 (Shieh; Choung-Yaw Michael) – Distributed firewall architecture using virtual machines: 
The following is an examiner's statement of reasons for allowance: 
What is missing from the searched prior art is a technique of incorporating firewall services in a virtual machine setup by collecting connection state data relating to a virtual machine firewall controller’s firewall rule processing for a migrating virtual machine according to the configuration data received from the virtual machine firewall controller.
Thus searched prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 20, 32 and 39, and thereby claims 20, 32 and 39 are considered allowable. The dependent claims which further limit claims 20, 32 and 39 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491